TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00620-CV


Rebecca J. McLain, Appellant


v.


James A. Howard, Receiver for Tesher Corp., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. D-1-GN-03-003004, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Rebecca J. McLain has filed a motion to dismiss informing this Court that
she no longer wishes to pursue this appeal because the parties have settled the matter.  Appellant
states that appellee does not oppose the motion.  We grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   February 22, 2007